DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 12/20/22, Applicant, on 4/20/22, amended claims 1 and 12, cancelled claims 23 and 24, and added new claims 25 and 26. Claims 1-9, 11-20, 22, 25 and 26 are pending in the present application and is under examination on the merits.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-9, 11-20, 22, 25 and 26 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12-16, 19, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0257208 to Huang et al. (hereafter referred to as Huang) in view of U.S. Patent Application Publication Number 2006/0208169 to Breed et al. (hereafter referred to as Breed) and in further view of U.S. Patent Application Publication Number 2006/0092043 to Legassey (hereafter referred to as Legassey).
As per claim 1, 
A vehicle having a contact detect feature, comprising, a computer being integrated with the vehicle; a communications system being integrated with the vehicle and in communication with the computer, the communications system is configured to provide the computer of the vehicle with wireless communication with a cloud services system (Paragraph Number [0010] teaches the system includes an in-vehicle control apparatus located within each of the vehicles that has a security system communications interface connected to the in-vehicle security system, a data store configured to store configuration data, a controller connected to the security system communications interface and the data store and configured to control the operation of the video cameras in response to security events detected by the vehicle security system based upon configuration data, a wireless transceiver configured for bi-directional communication on a wireless link, and a communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. (See also Paragraph Number [0020] and Fig. 1). Paragraph Number [0030] teaches in-vehicle component box 105 and server 119 are connected via a wireless network, such as the pager, cell phone, or satellite services networks.  Remote user device 123 and server 119 are connected via the Internet using standard web access protocol such as HTTP.  Remote user device 123 is any type of Internet enabled appliance, such as an Internet connected personal computer, PDA, cellular telephone, or the like).
the cloud services system includes a database that stores a user account that identifies the vehicle as registered with the cloud services system (Paragraph Number [0030] teaches in-vehicle component box 105 and server 119 are connected via a wireless network, such as the pager, cell phone, or satellite services networks.  Remote user device 123 and server 119 are connected via the Internet using standard web access protocol such as HTTP.  Remote user device 123 is any type of Internet enabled appliance, such as an Internet connected personal computer, PDA, cellular telephone, or the like. Paragraph Number [0022] teaches additionally, interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name. The privileged user 123 can change the password).
the user account further identifies settings for the vehicle, the settings identify information for notifying a user of the vehicle (Paragraph Number [0022] teaches additionally, interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name. The privileged user 123 can change the password. Paragraph Number [0028] teaches privileged users 123 can login to the server 119 via phone, web browser, PDA or other communication devices to retrieve the images and change preference settings such as notification methods, mayday event handling (airbag deployment, user triggered panic button, etc.), alarm system 101 event handling).
a plurality of sensors integrated in the vehicle, wherein select ones of the plurality of sensors are associated to sides of the vehicle (Paragraph Number [0002] teaches there are a wide variety of vehicle security systems available.  These systems utilize motion detectors, glass breakage detectors, trunk and hood sensors, tilt sensors, power lock mechanisms, and other schemes to detect and deter thieves and vandals. Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different. (See also Examples in Paragraph Numbers [0065] and [0072]-[0074])).
a plurality of cameras integrated on the vehicle, wherein select ones of the plurality of cameras are associated to sides of the vehicle so as to enable capturing of image data of an area around the vehicle (Paragraph Number [0010] teaches a security control system for responding to security events detected by in-vehicle security systems utilizing vehicle-mounted video cameras. A communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. Paragraph Number [0024] teaches components box 105 is fully configurable by both in-vehicle control 102 and remote user device 123.  Configuration options include, for example, the frequency at which video camcorders 120 capture images, the time interval at which location information from GPS receiver 114 is gathered and provided to the user. Paragraph Number [0025] teaches the vehicle-mounted video camcorder(s) 120 have either a multiply lens that can cover three hundred and sixty degrees of view, or a rotating lens that can cover three hundred and sixty degrees of view.  Either of these lenses provides a full view and will not miss potentially important events, such as might occur with a partial view angle.  The camcorder 120 should operate at reasonable dim light, preferably with infrared capability.  The view area of the camcorder(s) 120 can be set by the user, therefore, either the interior or exterior or both views can be captured).
the computer is configured to receive data from the plurality of sensors of the vehicle, the data is used to detect a contact with the vehicle (Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different. (See also Examples in Paragraph Numbers [0065] and [0072]-[0074]). Paragraph Number [0088] teaches controller 109 determines the attribute values of the triggered event such as names and impact degrees (intensity) of the abnormal-condition-detected sensors.  At the same time, controller 109 gets timestamp and location data for the event from the controller's timer and GPS device 114 (step 202).  Controller 109 checks the predefined event-action table stored in nonvolatile memory to see if the event has a correspondent action).
the plurality of sensors further detecting proximity of an object to the vehicle during a time frame associated with the detected contact (Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different.  For example, the event of the impact sensor detecting a medium impact hit on the vehicle.  An event like this could be sent to controller 109 as: [Source name: Impact sensor, Intensity: medium, Time: Apr.  28, 2003 23:35:48, Location: GPS data, Extended data: N/A].  Controller 109 gets the crime rate of the location pre-stored in local storage 125, and then evaluates the crime rate of this location and time of the event detected to decide the proper action. Paragraph Number [0074] teaches user can take action to watch real time video image sent back from in-vehicle camcorder 120 (Step 703).  Paragraph Number [0088] teaches controller 109 determines the attribute values of the triggered event such as names and impact degrees (intensity) of the abnormal-condition-detected sensors.  At the same time, controller 109 gets timestamp and location data for the event from the controller's timer and GPS device 114 (step 202).  Controller 109 checks the predefined event-action table stored in nonvolatile memory to see if the event has a correspondent action. (See also Paragraph Number [0026])).
the computer is configured to cause sending of a notification to the user of the vehicle, the notification providing information that indicates that contact with the object was detected with the vehicle (Paragraph Number [0022] teaches additionally, interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name. The privileged user 123 can change the password. Paragraph Number [0028] teaches privileged users 123 can login to the server 119 via phone, web browser, PDA or other communication devices to retrieve the images and change preference settings such as notification methods, mayday event handling (airbag deployment, user triggered panic button, etc.), alarm system 101 event handling. Paragraph Number [0088] teaches controller 109 determines the attribute values of the triggered event such as names and impact degrees (intensity) of the abnormal-condition-detected sensors.  At the same time, controller 109 gets timestamp and location data for the event from the controller's timer and GPS device 114 (step 202).  Controller 109 checks the predefined event-action table stored in nonvolatile memory to see if the event has a correspondent action. (See also Paragraph Number [0026])).
the notification providing a link to an application that interfaces with the cloud services system to enable access to additional data and controls (Paragraph Number [0010] teaches a wireless transceiver configured for bi-directional communication on a wireless link, and a communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. Paragraph Number [0022] teaches additionally, interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name. The privileged user 123 can change the password. Paragraph Number [0028] teaches privileged users 123 can login to the server 119 via phone, web browser, PDA or other communication devices to retrieve the images and change preference settings such as notification methods, mayday event handling (airbag deployment, user triggered panic button, etc.), alarm system 101 event handling).
wherein the computer of the vehicle uses as inputs said detected proximity of the object to the vehicle and image data from one or more of the plurality of cameras to determine when the contact qualifies as an event for which the notification should be sent to the user (Paragraph Number [0021] teaches alarm system 101 can be any standard off the shelf vehicle alarm system for detecting motion. Paragraph Number [0024] teaches not all the signals from the alarm system 101 will trigger the video camcorders 120 and finally results the images send to the remote backend server 119. Each input event signal has a default action set, the default may be ignore, take images and transmit to remote backend server 119, emit panic sound, turn on head light to get attention, etc. Paragraph Number [0043] teaches video camcorders 120 can be triggered at the vehicle driver's will through local in-vehicle control unit 102.  The video camcorder 120 trigger events are programmable. Paragraph Number [0088] and FIG. 2 show a flowchart depicting the process of how in-vehicle controller 109 handles triggered in-vehicle events.  When alarm system 101 sensors detect an abnormal condition occurring in the vehicle, a pre-defined condition in controller 109 being satisfied or a user notification issued by in-vehicle control unit 102, an event is triggered (step 201) (the event being notification of the user). Paragraph Number [0066] teaches if the same event happens but controller 109 determines the vehicle is in a very safe location, then the system will not disturb user for the event, which may be caused by neighbor's cat jumping on the vehicle).
Huang teaches a vehicle impact detection system using a plurality of sensors to capture impact information but does not explicitly teach using sensors to detect on which side an impact occurs which is taught by the following citations from Breed:
such that contact with a specific side of the vehicle is identified using a sensor of the plurality of sensors (Paragraph Number [0512] teaches it would be logical for a monitoring system to include the side impact sensor and diagnostic system. Paragraph Number [1495] and FIG. 161 is a perspective exploded view of a SAW crash sensor for sensing frontal, side or rear crashes).
and associate said contact to a side of the vehicle from which the contact was detected (Paragraph Number [0512] teaches it would be logical for a monitoring system to include the side impact sensor and diagnostic system. Paragraph Number [1495] and FIG. 161 is a perspective exploded view of a SAW crash sensor for sensing frontal, side or rear crashes).
the additional data provided via the application includes information regarding the side of the vehicle from which the contact was detected (Paragraph Number [0512] teaches it would be logical for a monitoring system to include the side impact sensor and diagnostic system. Paragraph Number [1495] and FIG. 161 is a perspective exploded view of a SAW crash sensor for sensing frontal, side or rear crashes).
Both Huang and Breed are directed to vehicle sensor communication and security. Huang discloses a vehicle impact detection system using a plurality of sensors to capture impact information. Breed improves upon Huang by disclosing using sensors to detect on which side an impact occurs. One of ordinary skill in the art would be motivated to further include using sensors to detect on which side an impact occurs, to efficiently provide specific information to determine the severity of an impact to determine the next course of action and notifications.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a vehicle impact detection system using a plurality of sensors to capture impact information in Huang to further utilize using sensors to detect on which side an impact occurs as disclosed in Breed, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Huang teaches a vehicle impact detection system using a plurality of sensors to capture impact information but does not explicitly teach processing image data prior to making determinations whether a particular contact requires a notification which is taught by the following citations from Legassey:
wherein said image data is processed before a determination is made that the contact qualifies as said event (Paragraph Number [0195] teaches likely occurrence or imminent occurrence of a vehicular accident or other incident is detected 303. Optionally, a compliance with traffic control regulations of vehicles at the location is determined, for example by video analysis of vehicle movements over time 304 or the passing of a vehicle through an intersection from a direction contrary to the current state of the traffic signal at an intersection, and the video identification of a vehicle and or driver. At this stage, potentially before an accident or incident has been detected or has actually occurred, at least one image (from one or more cameras, simultaneously or polled) and other sensor data, such as sounds, traffic signal control device status, GPS location and timecode, are captured 305, and then stored 306. The location and at least one image may be initially communicated to a remote monitoring center, for example to assist in determining the nature and severity of the accident or incident 307. After capture of the initial image 305, a stream of images, along with audio, timecode, state of traffic signal, GPS (location) code information continue to be captured 308, until a cessation condition is met. A communication pathway is established (if not preexisting), and the stored initial images, captured stream of images and other incident-related information 306 and 308 are communicated to a remote location 311).
The combination of Huang and Breed and Legassey are directed to vehicle sensor communication and security. The combination of Huang and Breed discloses vehicle impact detection system using a plurality of sensors to capture impact information. Legassey improves upon the combination of Huang and Breed by disclosing processing image data prior to making determinations whether a particular contact requires a notification. One of ordinary skill in the art would be motivated to further include processing image data prior to making determinations whether a particular contact requires a notification, to efficiently limit communications to the user to only those that meet a predetermined threshold.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a vehicle impact detection system using a plurality of sensors to capture impact information in the combination of Huang and Breed to further utilize processing image data prior to making determinations whether a particular contact requires a notification as disclosed in Legassey, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, claim 12 recites a method for performing substantially the same steps as performed in the system claimed in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 13, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein the contact is one of a touch of the vehicle, or a motion of the vehicle, or a collision with the vehicle (Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different. (See also Examples in Paragraph Numbers [0065] and [0072]-[0074]). Paragraph Number [0088] teaches controller 109 determines the attribute values of the triggered event such as names and impact degrees (intensity) of the abnormal-condition-detected sensors.  At the same time, controller 109 gets timestamp and location data for the event from the controller's timer and GPS device 114 (step 202).  Controller 109 checks the predefined event-action table stored in nonvolatile memory to see if the event has a correspondent action).
wherein the notification is sent to an account viewable via a mobile device or computer of the user by a server of the cloud services system, the application providing an option for viewing a live feed, or contacting a security agent, or both (Paragraph Number [0010] teaches a security control system for responding to security events detected by in-vehicle security systems utilizing vehicle-mounted video cameras. A communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. Paragraph Number [0024] teaches components box 105 is fully configurable by both in-vehicle control 102 and remote user device 123.  Configuration options include, for example, the frequency at which video camcorders 120 capture images, the time interval at which location information from GPS receiver 114 is gathered and provided to the user. Paragraph Number [0025] teaches the vehicle-mounted video camcorder(s) 120 have either a multiply lens that can cover three hundreds and sixty degrees of view, or a rotating lens that can cover three hundreds and sixty degrees of view.  Either of these lenses provides a full view and will not miss potentially important events, such as might occur with a partial view angle.  The camcorder 120 should operate at reasonable dim light, preferably with infrared capability.  The view area of the camcorder(s) 120 can be set by the user, therefore, either the interior or exterior or both views can be captured).
Huang teaches a vehicle impact detection system using a plurality of sensors to capture impact information but does not explicitly teach using sensors to detect on which side an impact occurs which is taught by the following citations from Breed:
the additional data includes identification of the side of the vehicle associated with the contact that was detected (Paragraph Number [0512] teaches it would be logical for a monitoring system to include the side impact sensor and diagnostic system. Paragraph Number [1495] and FIG. 161 is a perspective exploded view of a SAW crash sensor for sensing frontal, side or rear crashes).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 3 and 14, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
further comprising, one or more of a motion sensor to detect motion proximate to the vehicle, or a heat detector to detect heat proximate to the vehicle, or both (Paragraph Number [0002] teaches there are a wide variety of vehicle security systems available.  These systems utilize motion detectors, glass breakage detectors, trunk and hood sensors, tilt sensors, power lock mechanisms, and other schemes to detect and deter thieves and vandals. Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different. (See also Examples in Paragraph Numbers [0065] and [0072]-[0074])).
As per claims 4 and 15, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein at least one of the plurality of cameras is configured to record an image or a video clip in the area around the vehicle for the contact that was detected, the image or video clip being assessable via the application for viewing wherein the object is one of a person or a physical object (Paragraph Number [0039] teaches video images are encrypted and wirelessly transmitted (through RF or wireless phone network) to remote backend server 119 in real time.  This real time wireless video image transmission capability prevents tampering with the images.  Even if the system or vehicle itself is destroyed, the video will be safely stored in the remote backend server 119.  It also provides the users real time ability to access the video recorded anywhere in the world. Paragraph Number [0010] teaches the system has a remote server in communication with the in-vehicle control apparatus of the plurality of vehicles via the wireless link, and a remote programming device in communication with the remote server via a communications network.  The configuration data input at the remote programming device is transmitted via the communications network to the remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data store).
As per claims 5 and 16, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein the cloud services system is configured to save a history of events associated with one or more detected contacts with the vehicle, the application or an internet connected device being provided with access to the history to view the events, the cloud services system includes one or more servers (Paragraph Number [0039] teaches video images are encrypted and wirelessly transmitted (through RF or wireless phone network) to remote backend server 119 in real time.  This real time wireless video image transmission capability prevents tampering with the images.  Even if the system or vehicle itself is destroyed, the video will be safely stored in the remote backend server 119.  It also provides the users real time ability to access the video recorded anywhere in the world. Paragraph Number [0010] teaches the system has a remote server in communication with the in-vehicle control apparatus of the plurality of vehicles via the wireless link, and a remote programming device in communication with the remote server via a communications network.  The configuration data input at the remote programming device is transmitted via the communications network to the remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data store).
As per claims 8 and 19, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein one or more of the plurality of sensors are selected from microphones, or motion detection sensors, or heat detection sensors, or infrared (IR) detector sensors, or sound detection light activated sensors, or recording system sensors, or communications system sensors, or gyroscope sensor, or combinations thereof (Paragraph Number [0002] teaches there are a wide variety of vehicle security systems available.  These systems utilize motion detectors, glass breakage detectors, trunk and hood sensors, tilt sensors, power lock mechanisms, and other schemes to detect and deter thieves and vandals. Paragraph Number [0065] teaches when control box 105 processes detect abnormal conditions, it takes two additional factors, time and location, into consideration.  Hence, the same type of events may not be dealt with the same way if the time and location of the event are different. (See also Examples in Paragraph Numbers [0065] and [0072]-[0074])).
As per claims 9 and 20, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein the controls provided via the application further include access to view a number of alerts, or a history of alerts, or past recordings, or past or current incidents, or incidents over a period of time, or video clips, or images, or still images, or a collection of still images, or audio files, or audio snippets, or alarms, or details regarding alarms, or details regarding the contact detected or past contacts detected, or management settings and remote controls of the vehicle, or combinations of two or more thereof (Paragraph Number [0039] teaches video images are encrypted and wirelessly transmitted (through RF or wireless phone network) to remote backend server 119 in real time.  This real time wireless video image transmission capability prevents tampering with the images.  Even if the system or vehicle itself is destroyed, the video will be safely stored in the remote backend server 119.  It also provides the users real time ability to access the video recorded anywhere in the world. Paragraph Number [0010] teaches the system has a remote server in communication with the in-vehicle control apparatus of the plurality of vehicles via the wireless link, and a remote programming device in communication with the remote server via a communications network.  The configuration data input at the remote programming device is transmitted via the communications network to the remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data store).
As per claim 25, Huang teaches:
A system for a vehicle, the system being an activity detect system, comprising, the system including a computer for integration with the vehicle; the system including an interface to a communications system of the vehicle, the communications system is configured to provide the computer with wireless communication with a server for accessing a user account that identifies the vehicle, the user account further identifies settings for the vehicle, the settings identify information for notifying a user of the vehicle (Paragraph Number [0010] teaches the system includes an in-vehicle control apparatus located within each of the vehicles that has a security system communications interface connected to the in-vehicle security system, a data store configured to store configuration data, a controller connected to the security system communications interface and the data store and configured to control operation of the video cameras in response to security events detected by the vehicle security system based upon configuration data, a wireless transceiver configured for bi-directional communication on a wireless link, and a communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. (See also Paragraph Number [0020] and Fig. 1). Paragraph Number [0030] teaches in-vehicle component box 105 and server 119 are connected via a wireless network, such as the pager, cell phone, or satellite services networks.  Remote user device 123 and server 119 are connected via the Internet using standard web access protocol such as HTTP.  Remote user device 123 is any type of Internet enabled appliance, such as a Internet connected personal computer, PDA, cellular telephone, or the like. Paragraph Number [0022] teaches additionally, interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name. The privileged user 123 can change the password. Paragraph Number [0028] teaches privileged users 123 can login to the server 119 via phone, web browser, PDA or other communication devices to retrieve the images and change preference settings such as notification methods, mayday event handling (airbag deployment, user triggered panic button, etc.), alarm system 101 event handling).
The remainder of the claim limitations recite a system and method performed by the system are substantially similar to the system claimed in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 26, claim 26 recites limitations that are substantially similar to those found in claims 2 and 5 and are rejected for the same reasons put forth in regard to claim 2 and 5.
Claims 6, 11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0257208 to Huang et al., in view of U.S. Patent Application Publication Number 2006/0208169 to Breed et al., in further view of U.S. Patent Application Publication Number 2006/0092043 to Legassey (hereafter referred to as Legassey), and in even further view of U.S. Patent Application Publication Number 2003/0081934 to Kirmuss (hereafter referred to as Kirmuss).
As per claims 6 and 17, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
Huang discloses the use of sensors to gather information but does not explicitly teach the use of external microphones to detect audio outside the vehicle which is taught by the following citations from Kirmuss:
further comprising, a plurality of microphones to capture sounds in the area around the vehicle, or an infrared detector for detecting data in the area around the vehicle, or both the plurality of microphones and the infrared detector (Paragraph Number [0154] teaches an additional camera may be oriented so as to view events out the rear window or from any other desired angle.  In one embodiment for patrol cars, an audio microphone 330 provides audio data from within the vehicle to record radio traffic as well as the conversations internal to the vehicle.  A second microphone 340 is carried by the patrolman 302 in FIG. 3B to receive, transmit 342, and record any conversations that the officer has outside a vehicle.  Optionally, a wireless camera 350 is patently or covertly mounted on the officer or carried as a hand-held unit designed to document a crime scene.  The wireless unit transmits two or more real-time video signals 352 back to system 200 located in the patrol car.  Additional video cameras (e.g., 380) and microphones (e.g., 320) are mounted to receive video and audio signals from all sides of a patrol car or an emergency vehicle.  Still further, a direct audio cable connection between the patrol car's two-way radio and system 200 permits radio conversations to be recorded by system 200 without unnecessary interference. Paragraph Number [0093] teaches the audio input devices may, in any combination, be fixedly mounted in the vehicle, worn by the officer, and/or provided as an output of the vehicle's two-way radio).
The combination of Huang, Breed, and Legassey and Kirmuss are directed to vehicle sensor communication and security. The combination of Huang, Breed, and Legassey discloses a vehicle impact detection system using a plurality of sensors to capture impact information. Kirmuss improves upon the combination of Huang, Breed, and Legassey by disclosing external microphones to communicate external to the vehicle. One of ordinary skill in the art would be motivated to further include external microphones to communicate external to the vehicle, to efficiently communicate external to a vehicle when an impact occurs or when the video sensor detects an action.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a vehicle impact detection system using a plurality of sensors to capture impact information in the combination of Huang, Breed, and Legassey to further utilize external microphones to communicate external to the vehicle as disclosed in Kirmuss, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 11 and 22, the combination of Huang and Breed teaches each of the limitations of claims 1 and 12 respectively.
Huang discloses the use of sensors to gather information but does not explicitly teach the use of external microphones to detect audio outside the vehicle which is taught by the following citations from Kirmuss:
further comprising, a speaker; and a microphone, wherein the controls provided via the application use the speaker and the microphone of the vehicle to enable the user to speak with a person standing proximate to the vehicle, and at least one of the cameras enable focus onto the person standing proximate to the vehicle (Paragraph Number [0154] teaches an additional camera may be oriented so as to view events out the rear window or from any other desired angle.  In one embodiment for patrol cars, an audio microphone 330 provides audio data from within the vehicle to record radio traffic as well as the conversations internal to the vehicle.  A second microphone 340 is carried by the patrolman 302 in FIG. 3B to receive, transmit 342, and record any conversations that the officer has outside a vehicle.  Optionally, a wireless camera 350 is patently or covertly mounted on the officer or carried as a hand-held unit designed to document a crime scene.  The wireless unit transmits two or more real-time video signals 352 back to system 200 located in the patrol car.  Additional video cameras (e.g., 380) and microphones (e.g., 320) are mounted to receive video and audio signals from all sides of a patrol car or an emergency vehicle.  Still further, a direct audio cable connection between the patrol car's two-way radio and system 200 permits radio conversations to be recorded by system 200 without unnecessary interference. Paragraph Number [0093] teaches the audio input devices may, in any combination, be fixedly mounted in the vehicle, worn by the officer, and/or provided as an output of the vehicle's two-way radio).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 6.
Claims 7 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2004/0257208 to Huang et al. (hereafter referred to as Huang) in view of U.S. Patent Application Publication Number 2006/0208169 to Breed et al. (hereafter referred to as Breed) in further view of U.S. Patent Application Publication Number 2006/0092043 to Legassey (hereafter referred to as Legassey), and in even further view of U.S. Patent Number 7161616 to Okamoto (hereafter referred to as Okamoto).
As per claims 7 and 18, the combination of Huang, Breed, and Legassey teaches each of the limitations of claims 1 and 12 respectively.
In addition, Huang teaches:
wherein the wireless communication is configured to process one of radio communication, or Wi-Fi™ communication, or BluetoothTM communication, or a near field communication (NFC), or cellular communication, or satellite communication, or peer-to-peer communication, or a combination of two or more thereof, and the wireless communication enables connection to the Internet for transacting with the cloud services system (Paragraph Number [0005] teaches other examples of vehicle security systems using video camcorders include the TaxiCam system by VerifEye Technologies of Ontario, Canada, and the Taxicab Security system by Sigtec of Melbourne, Australia.  The images, gathered using limited view (i.e., fixed angle) video camcorders, are stored in control unit can be downloaded by cable to mobile data terminal unit or portable computer.  Alternately, the systems can be configured with real time transmission of images via 2-way radio back to the control center.  The systems provide for real-time video image capture and transfer to a remote location for monitoring purposes).
the controls further enable one or more of panning, rotating, tilting and patrolling 360-degrees around the vehicle. (Paragraph Number [0010] teaches a security control system for responding to security events detected by in-vehicle security systems utilizing vehicle-mounted video cameras. A communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras. Paragraph Number [0024] teaches components box 105 is fully configurable by both in-vehicle control 102 and remote user device 123.  Configuration options include, for example, the frequency at which video camcorders 120 capture images, the time interval at which location information from GPS receiver 114 is gathered and provided to the user. Paragraph Number [0025] teaches the vehicle-mounted video camcorder(s) 120 have either a multiply lens that can cover three hundred and sixty degrees of view, or a rotating lens that can cover three hundred and sixty degrees of view.  Either of these lenses provides a full view and will not miss potentially important events, such as might occur with a partial view angle.  The camcorder 120 should operate at reasonable dim light, preferably with infrared capability.  The view area of the camcorder(s) 120 can be set by the user, therefore, either the interior or exterior or both views can be captured).
Huang teaches including access to a live feed of the area around the vehicle using cameras, but does not explicitly display that information to a user as a bird's eye view as information taken from the vehicle's cameras, which is taught by the following citations from Okamoto:
wherein a live feed is a video feed of the area around the vehicle that includes a bird's eye view of the area around the vehicle (Col 12 Lines 30-40 teach Vertical Downward View (FIGS. 12 to 14). A road surface plane model is used as the space model.  The position of the virtual point of view is above the vehicle, and the direction of the line of sight is directed straight downward.  This example is characterized in that the distance can be perceived easily and this example can be used advantageously for parking (perpendicular or parallel parking) or the like.  FIG. 12 shows an image utilizing images from eight cameras.  FIG. 13 shows an image utilizing images from four cameras.  FIG. 14 shows an image utilizing images from two cameras. (See Col. 8 lines 35-48 in regard for the need to portray the captured image information in real-time)).
The combination of Huang, Breed, and Legassey and Okamoto are directed to vehicle sensor communication and security. The combination of Huang, Breed, and Legassey discloses vehicle impact detection system using a plurality of sensors to capture impact information. Okamoto improves upon the combination of Huang, Breed, and Legassey by disclosing rendering an image of the vehicle utilizing bird’s eye view of the vehicle where the data is produced via the vehicle’s cameras. One of ordinary skill in the art would be motivated to further include rendering an image of the vehicle utilizing bird’s eye view of the vehicle where the data is produced via the vehicle’s cameras, to efficiently provide real-time information in an easily digestible manner to a user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of a vehicle impact detection system using a plurality of sensors to capture impact information in the combination of Huang, Breed, and Legassey to further utilize rendering an image of the vehicle utilizing bird’s eye view of the vehicle where the data is produced via the vehicle’s cameras as disclosed in Okamoto, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 



Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not found to be persuasive.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 4/20/2022, pgs. 17-18). Examiner notes that these arguments are moot in light of the new citations and new grounds of rejection. Examiner notes that new citations from the Huang and the new Legassey references have been applied in response to Applicant’s amended independent claims and to further support Examiner’s position. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection.

Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624